DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 07 June 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 5, 6, 8, 9, 10, 11, and 12 are objected to because of the following informalities:  Said claims recite “the method” in the preamble; however, Claim 1 recites “A communications method”.  In order to improve claim clarity, Examiner respectfully suggests amending “the method” to “the communications method”.  Appropriate correction is required.
Claims 1, 13, and 20 are objected to because of the following informalities:  Said claims recite “EAP” without defining the meaning of the acronym.  Examiner respectfully suggests amending the first recitation of “EAP” to “Extensible Authentication Protocol (EAP) in each independent claims.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Said claim recites “the first user device” while Claim 1 recites “said first user device”.  Examiner respectfully suggests reviewing all recitations of “said” or “the” and select a consistent indefinite article.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Said claim recites “a first customer premises”.  The recitation, “a first customer premises”, has been previously recited in Claim 1.  Examiner respectfully suggests “a first customer premises” of Claim 3 to “the first customer premises”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Said claim recites “the level of service” which is not supported by antecedent basis.  Examiner respectfully suggests amending “the level of service” to “a level of service”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Said claim recites “the first user” which is not supported by antecedent basis.  Examiner respectfully suggests amending “the first user” to “a first user”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Said claim recites “the first customer premise” while Claim 1 recites “the first customer premises”.  Examiner respectfully suggests amending “the first customer premise” to “the first customer premises”.  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities:  Said claims recite “DHCP” without defining the meaning of the acronym.  In order to improve claim clarity, Examiner respectfully suggests amending the first recitation of “DHCP” in Claim 8 and Claim 17 to “Dynamic Host Configuration Protocol (DHCP)”.  Appropriate correction is required.
Claims 10 and 19 are objected to because of the following informalities:  Said claims recite “DOCSIS” without defining the meaning of the acronym.  In order to improve claim clarity, Examiner respectfully suggests amending the first recitation of “DOCSIS” in Claim 10 and Claim 19 to “Data Over Cable Service Interface Specification (DOCSIS)”.  Appropriate correction is required.
Claims 9 and 18 are objected to because of the following informalities:  Said claims recite “extensible authentication protocol (EAP)” while using the acronym in claims prior.  In order to improve claim clarity, Examiner respectfully suggests amending consistent with the fourth objection in the instant document and amending “extensible authentication protocol (EAP)” to “EAP”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Said claim recites “an EAP authentication procedure” in two different recitations.  In order to improve claim clarity, Examiner respectfully suggests amending the second recitation of “an EAP authentication procedure” to “the EAP authentication procedure”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Said claim recites “said second processor (1302)”.  In order to improve claim clarity, Examiner respectfully suggests amending “said second processor (1302)” to “said second processor” or “the second processor”.  Appropriate correction is required.
Claims 17 and 20 are objected to because of the following informalities:  Said claims recite “the steps of” which is not consistent with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending consistent with the fourth objection in the instant document and amending “the steps” to “steps”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Claim 5 recites “its own bit pipe and its own tunnel” which renders the claim unclear because Examiner is unable to determine the corresponding noun to which the possessive pronoun, “its”, refers.  Examiner respectfully suggests amending “its” to indicate the proper noun to which “its” refers.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Claim 7 recites “the user device” which renders the claim unclear because Examiner is unable to determine whether “the user device” refers to “the first user device” of Claim 1 or another “user device”.  Examiner respectfully suggests amending “the user device” to “the first user device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gandhewar et al. (US 20190387465 A1; hereinafter referred to as “Gandhewar”).
Regarding Claim 20, Gandhewar discloses a non-transitory computer readable medium including computer executable instructions which when executed by a processor of a wireline access gateway cause the wireline access gateway (¶53-55 & Fig. 3, Gandhewar discloses a router comprising one or more processors and a computer-readable storage medium where the computer-readable storage medium stores software for execution by the one or more processors) to perform the steps of 
reserving a first set of resources for communication between a residential gateway located at a first customer premises and a wireline access gateway (¶66 & Fig. 4 (150) & ¶88 & Fig. 7 (400->402), Gandhewar discloses reserving, by a subscriber device, wireless resources to communicate with an access point 108 and a broadband network gateway (BNG).  Examiner correlates any communication resources, not associated with the subscriber accessing internet under the BNG profile and BNG speed, to "a first set of resources".  With regard to Fig. 4, the first set of resources would be any resources used between 150 and 174.  Examiner correlates a residential gateway to the "access point".  Examiner correlates the combination BNG and the Radius/Diameter server to the "wireline access gateway"), said first set of resources providing a first amount of bandwidth (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location); 
using the first set of reserved resources to communicate an EAP authentication message for a first user device (¶66 & Fig. 4 (150) & ¶88 & Fig. 7 (400->402), Gandhewar discloses transmitting, by the subscriber device to the BNG via the AP, extensible authentication protocol (EAP) request), said first user device being a first type device (¶18-19, Examiner correlates the subscriber device, prior to authentication, as a "first type device"); and 
reserving, following successful EAP authentication of the first user device, a second set of resources corresponding to a subscription associated with the first user device (¶70 & Fig. 4 (176) & ¶91 & Fig. 7 (410->412), Gandhewar discloses reserving by configuring subscriber access to the internet corresponding to a BNG associated with the subscriber device in response to a successful extensible authentication protocol (EAP) procedure), said second set of resources providing a second amount of bandwidth between the residential gateway and the wireline access gateway (¶18-19, Gandhewar discloses wireless resources, configured after the successful EAP procedure, are associated the subscribed bandwidth associated with the user at a non-roaming location), said second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 20.
Regarding Claim 2, Gandhewar discloses the communications method of claim 1.
Gandhewar discloses the first user device is a device of a user visiting the first customer premises (¶18-19, Gandhewar discloses that the subscriber device is a roaming wireless user equipment visiting a location where the AP is located).
Regarding Claim 3, Gandhewar discloses the communications method of claim 2.
Gandhewar further discloses the residential gateway is located at a first customer premises (¶18-19, Gandhewar discloses that the AP is located at a roaming location) and wherein the first amount of bandwidth provided by the first set of resources is based on a first service subscription associated with the first customer premises (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
Regarding Claim 4, Gandhewar discloses the communications method of claim 3.
Gandhewar further discloses the first set of reserved resources is shared by devices at the first customer premise which have not completed successful EAP authentication (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is shared by devices that have not configured the wireless connection to provide the subscribed level of service.  Here, the act of not configuring the wireless connection to provide the subscribed level of service is a device that has not completed a success EAP procedure).
Regarding Claim 5, Gandhewar discloses the method of claim 3.
Gandhewar further discloses the second set of resources provide the first user device its own bit pipe and its own tunnel which supports the level of service to which the first user subscribes (¶18-19, Gandhewar discloses that the resources, associated with after the subscriber device completing the EAP procedure, provides the subscriber device with the subscribed level of service).
Regarding Claim 7, Gandhewar discloses the communications method of claim 3.
Gandhewar further discloses the user device is an EAP authentication capable device of a user corresponding to a second customer premise (¶29, Gandhewar discloses the subscriber device is capable of sending EAP-based requests to wireless connection devices.  ¶18-19, Gandhewar further discloses that the subscriber devices are roaming devices) and wherein the subscription associated with the first user device entitles the first user device to a higher bandwidth than an amount of bandwidth provided by the first service subscription associated with the first customer premises (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
Regarding Claim 8, Gandhewar discloses the method of claim 1.
Gandhewar further discloses using the second set of reserved resources to communicate a DHCP request and DHCP response for the first user device (¶69-70 & Fig. 4 (164->174) & ¶90-91 & Fig. 7 (406->408), Gandhewar discloses using resources, different than the resources used to communicate between the Wi-Fi Client/subscriber device and the AP, to communicate messages associated with the EAP procedure).
Regarding Claim 13, Gandhewar discloses a communications system comprising: 
a wireline access gateway including a first processor (¶53-55 & Fig. 3, Gandhewar discloses a router comprising one or more processors and a computer-readable storage medium where the computer-readable storage medium stores software for execution by the one or more processors); and wherein said first processor is configured to: 
reserve a first set of resources for communication between a residential gateway located at a first customer premises and a wireline access gateway (¶66 & Fig. 4 (150) & ¶88 & Fig. 7 (400->402), Gandhewar discloses reserving, by a subscriber device, wireless resources to communicate with an access point 108 and a broadband network gateway (BNG).  Examiner correlates any communication resources, not associated with the subscriber accessing internet under the BNG profile and BNG speed, to "a first set of resources".  With regard to Fig. 4, the first set of resources would be any resources used between 150 and 174.  Examiner correlates a residential gateway to the "access point".  Examiner correlates the combination BNG and the Radius/Diameter server to the "wireline access gateway"), said first set of resources providing a first amount of bandwidth (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location); 
use the first set of reserved resources to communicate an EAP authentication message for a first user device (¶66 & Fig. 4 (150) & ¶88 & Fig. 7 (400->402), Gandhewar discloses transmitting, by the subscriber device to the BNG via the AP, extensible authentication protocol (EAP) request), said first user device being a first type device (¶18-19, Examiner correlates the subscriber device, prior to authentication, as a "first type device"); and 
reserve, following successful EAP authentication of the first user device (¶70 & Fig. 4 (176) & ¶91 & Fig. 7 (410->412), Gandhewar discloses reserving by configuring subscriber access to the internet corresponding to a BNG associated with the subscriber device in response to a successful extensible authentication protocol (EAP) procedure), said second set of resources providing a second amount of bandwidth between the residential gateway and the wireline access gateway (¶18-19, Gandhewar discloses wireless resources, configured after the successful EAP procedure, are associated the subscribed bandwidth associated with the user at a non-roaming location), said second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 13-20 of U.S. Patent No. 11032743 in view of Gandhewar.
Regarding Claim 20, Claim 20 of the ‘743 Patent discloses a non-transitory computer readable medium including computer executable instructions which when executed by a processor of a wireline access gateway cause the wireline access gateway (Claim 20 of the '743 Patent discloses non-transitory computer readable medium including computer executable instructions which when executed by a processor of a wireline access gateway cause the wireline access gateway) to perform the steps of 
reserving a first set of resources for communication between a residential gateway located at a first customer premises and a wireline access gateway (Claim 20 of the '743 Patent discloses reserving a first set of resources for communication between a residential gateway and the wireline access gateway), said first set of resources providing a first amount of bandwidth (Claim 9 of the '743 Patent discloses that the first set of resources is associated with a first amount of bandwidth); 
using the first set of reserved resources to communicate an EAP authentication message for a first user device, said first user device being a first type device (Claim 20 of the '743 Patent discloses using the first set of reserved resources to communicate EAP authentication messages for a first user device of a first type); and 
reserving, following successful EAP authentication of the first user device, a second set of resources corresponding to a subscription associated with the first user device (Claim 20 of the '743 Patent discloses reserving, following successful EAP authentication of the first user device of the first type, a second set of resources for communication of messages corresponding to the first user device of the first type between the residential gateway and the wireline access gateway), said second set of resources providing a second amount of bandwidth between the residential gateway and the wireline access gateway (Claim 9 of the '743 Patent discloses that the second set of resources is associated with a second amount of bandwidth associated with the first customer premises).
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources.
Gandhewar teaches said second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 20 of the ‘743 Patent by requiring second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources as taught by Gandhewar because network access to services is improved and costs associated with providing services through a cellular connection is reduced (Gandhewar, ¶2).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 20.
Regarding Claim 2, Claim 9 and Claim 20 of the ‘743 Patent in view of Gandhewar discloses the communications method of claim 1.
Claim 9 of the ‘743 Patent discloses the first user device is a device of a user visiting the first customer premises (Claim 9 of the '743 Patent discloses that the first user device is visiting the first customer premises).
Regarding Claim 3, Claim 9 and Claim 20 of the ‘743 Patent discloses the communications method of claim 2.
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose the residential gateway is located at a first customer premises and wherein the first amount of bandwidth provided by the first set of resources is based on a first service subscription associated with the first customer premises.
Gandhewar, a prior art reference in the same field of endeavor, teaches the residential gateway is located at a first customer premises (¶18-19, Gandhewar discloses that the AP is located at a roaming location) and wherein the first amount of bandwidth provided by the first set of resources is based on a first service subscription associated with the first customer premises (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 20 of the ‘743 Patent by requiring the residential gateway is located at a first customer premises and wherein the first amount of bandwidth provided by the first set of resources is based on a first service subscription associated with the first customer premises as taught by Gandhewar because network access to services is improved and costs associated with providing services through a cellular connection is reduced (Gandhewar, ¶2).
Regarding Claim 4, Claim 9 and Claim 20 of the ‘743 Patent in view of Gandhewar discloses the communications method of claim 3.
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose the first set of reserved resources is shared by devices at the first customer premise which have not completed successful EAP authentication.
Gandhewar, a prior art reference in the same field of endeavor, teaches the first set of reserved resources is shared by devices at the first customer premise which have not completed successful EAP authentication (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is shared by devices that have not configured the wireless connection to provide the subscribed level of service.  Here, the act of not configuring the wireless connection to provide the subscribed level of service is a device that has not completed a success EAP procedure).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 20 of the ‘743 Patent by requiring the first set of reserved resources is shared by devices at the first customer premise which have not completed successful EAP authentication as taught by Gandhewar because network access to services is improved and costs associated with providing services through a cellular connection is reduced (Gandhewar, ¶2).
Regarding Claim 5, Claim 9 and Claim 20 of the ‘743 Patent discloses the method of claim 3.
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose the second set of resources provide the first user device its own bit pipe and its own tunnel which supports the level of service to which the first user subscribes.
Gandhewar, a prior art reference in the same field of endeavor, teaches the second set of resources provide the first user device its own bit pipe and its own tunnel which supports the level of service to which the first user subscribes (¶18-19, Gandhewar discloses that the resources, associated with after the subscriber device completing the EAP procedure, provides the subscriber device with the subscribed level of service).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 20 of the ‘743 Patent by requiring the second set of resources provide the first user device its own bit pipe and its own tunnel which supports the level of service to which the first user subscribes as taught by Gandhewar because network access to services is improved and costs associated with providing services through a cellular connection is reduced (Gandhewar, ¶2).
Regarding Claim 7, Claim 9 and Claim 20 of the ‘743 Patent in view of Gandhewar discloses the communications method of claim 3.
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose the user device is an EAP authentication capable device of a user corresponding to a second customer premise and wherein the subscription associated with the first user device entitles the first user device to a higher bandwidth than an amount of bandwidth provided by the first service subscription associated with the first customer premises.
Gandhewar, a prior art reference in the same field of endeavor, teaches the user device is an EAP authentication capable device of a user corresponding to a second customer premise (¶29, Gandhewar discloses the subscriber device is capable of sending EAP-based requests to wireless connection devices.  ¶18-19, Gandhewar further discloses that the subscriber devices are roaming devices) and wherein the subscription associated with the first user device entitles the first user device to a higher bandwidth than an amount of bandwidth provided by the first service subscription associated with the first customer premises (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 20 of the ‘743 Patent by requiring the user device is an EAP authentication capable device of a user corresponding to a second customer premise and wherein the subscription associated with the first user device entitles the first user device to a higher bandwidth than an amount of bandwidth provided by the first service subscription associated with the first customer premises as taught by Gandhewar because network access to services is improved and costs associated with providing services through a cellular connection is reduced (Gandhewar, ¶2).
Regarding Claim 8, Claim 9 and Claim 20 of the ‘743 Patent in view of Gandhewar discloses the method of claim 1.
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose using the second set of reserved resources to communicate a DHCP request and DHCP response for the first user device.
Gandhewar, a prior art reference in the same field of endeavor, teaches using the second set of reserved resources to communicate a DHCP request and DHCP response for the first user device (¶69-70 & Fig. 4 (164->174) & ¶90-91 & Fig. 7 (406->408), Gandhewar discloses using resources, different than the resources used to communicate between the Wi-Fi Client/subscriber device and the AP, to communicate messages associated with the EAP procedure).
Regarding Claim 9, Claim 9 and Claim 20 of the ‘743 Patent in view of Gandhewar discloses the method of claim 2.
Claim 5 and Claim 6 of the ‘743 Patent discloses using the first set of reserved resources to communicate EAP authentication messages for a first user device of the first type includes: 
receiving, via the first set of reserved resources, at the wireline access gateway, a first EAP message from a first device of a first type used to trigger extensible authentication protocol (EAP) based authentication (Claim 5 of the '743 Patent discloses receiving at the wireline access gateway a first Layer 2 (L2) frame that was communicated from said residential gateway to the wireline access gateway via the first set reserved resources, said first L2 frame including a first DHCP request from the first user device of a second type device); and 
sending an EAP success message to the first device of the first type using the first set of resources to communicate the EAP success message to the residential gateway for communication to the first device of the first type (Claim 6 of the '743 Patent discloses receiving, via the first set of reserved resources, at the wireline access gateway, a first EAP message from a first user device of a first type used to trigger extensible authentication protocol (EAP) based authentication).
Regarding Claim 10, Claims 5-6, 9, and 20 of the ‘743 Patent in view of Gandhewar discloses the method of claim 9.
Claim 7 of the ‘743 Patent discloses the second set of resources is a dedicated set of DOCSIS resources reserved for use by communications corresponding to the first device of the first type (Claim 7 of the '743 Patent discloses the second set of resources is a dedicated set of DOCSIS resources reserved for use by communications corresponding to the first user device of the first type).
Regarding Claim 11, Claims 5-7, 9, and 20 of the ‘743 Patent in view of Gandhewar discloses the method of claim 10.
Claim 8 of the ‘743 Patent discloses the first device of the first type and the first device of the second type are located at a first customer premises (Claim 8 of the '743 Patent discloses the first user device of the first type and the first user device of the second type are located at a first customer premises); wherein said first set of resources is a set of DOCSIS resources reserved for use by devices at said first customer premises which have not completed an EAP authentication procedure, devices at said first customer premises which have not completed an EAP authentication procedure sharing said first set of reserved resources (Claim 8 of the '743 Patent discloses said first set of resources is a set of DOCSIS resources reserved for use by devices at said first customer premises which have not completed an EAP authentication procedure, devices at said first customer premises which have not completed an EAP authentication procedure sharing said first set of reserved resources).
Regarding Claim 12, Claims 5-9 and 20 of the ‘743 Patent in view of Gandhewar discloses the method of claim 11.
Claim 9 of the ‘743 Patent discloses said first device of the first type device is a device corresponding to a subscriber to services at a customer premises different from the first customer premises and who is visiting said first customer premises (Claim 9 of the '743 Patent discloses said first user device of the first type device is a device corresponding to a subscriber to services at a customer premises different from the first customer premises and who is visiting said first customer premises), said second set of DOCSIS resources providing a second amount of bandwidth that is larger than a first amount of bandwidth provided by said first set of DOCSIS resources (Claim 9 of the '743 Patent discloses said second set of DOCSIS resources providing a second amount of bandwidth that is larger than a first amount of bandwidth provided by said first set of DOCSIS resources), said first set of DOCSIS resources providing a bandwidth corresponding to a service subscribed to by a resident of said first customer premises (Claim 9 of the '743 Patent discloses said first set of DOCSIS resources providing a bandwidth corresponding to a service subscribed to by a resident of said first customer premises).
Regarding Claim 13, Claim 9, Claim 13, and Claim 20 of the ‘743 Patent discloses a communications system comprising: 
a wireline access gateway including a first processor (Claim 13 of the '743 Patent discloses a wireline access gateway including a first processor); and wherein said first processor is configured to: 
reserve a first set of resources for communication between a residential gateway located at a first customer premises and a wireline access gateway (Claim 20 of the '743 Patent discloses reserving a first set of resources for communication between a residential gateway and the wireline access gateway), said first set of resources providing a first amount of bandwidth (Claim 9 of the '743 Patent discloses that the first set of resources is associated with a first amount of bandwidth); 
use the first set of reserved resources to communicate an EAP authentication message for a first user device, said first user device being a first type device (Claim 20 of the '743 Patent discloses using the first set of reserved resources to communicate EAP authentication messages for a first user device of a first type); and 
reserve, following successful EAP authentication of the first user device, a second set of resources corresponding to a subscription associated with the first user device (Claim 20 of the '743 Patent discloses reserving, following successful EAP authentication of the first user device of the first type, a second set of resources for communication of messages corresponding to the first user device of the first type between the residential gateway and the wireline access gateway), said second set of resources providing a second amount of bandwidth between the residential gateway and the wireline access gateway (Claim 9 of the '743 Patent discloses that the second set of resources is associated with a second amount of bandwidth associated with the first customer premises).
However, Claim 9 and Claim 20 of the ‘743 Patent does not disclose second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources.
Gandhewar teaches said second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources (¶18-19, Gandhewar discloses wireless resources are associated with a default bandwidth which is less than the subscribed bandwidth associated with the user at a non-roaming location).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 20 of the ‘743 Patent by requiring second amount of bandwidth being greater than the first amount of bandwidth provided by said first set of resources as taught by Gandhewar because network access to services is improved and costs associated with providing services through a cellular connection is reduced (Gandhewar, ¶2).
Regarding Claim 14, he communications system of claim 13, further comprising: 
said residential gateway including a second processor (Claim 14 of the '743 Patent discloses said residential gateway including a second processor); and 
wherein said second processor (1302) is configured to: 
prior to said wireline access gateway using the first set of reserved resources, perform the step of: configuring the residential gateway to operate in a bridge mode of operation in which traffic received by the residential gateway is forwarded by the residential gateway to a wireline access gateway (Claim 14 of the '743 Patent discloses configuring the residential gateway to operate in a bridge mode of operation in which traffic received by the residential gateway is forwarded by the residential gateway to a wireline access gateway prior to said wireline access gateway using the first set of reserved resources to communicate a first DHCP request and first DHCP response for a first user device of a second type).
Regarding Claim 15, Claims 9, 13, and 20 of the ‘743 Patent in view of Gandhewar discloses the communications system of claim 14. 
Claim 14 of the ‘743 Patent discloses devices of said second type do not support EAP authentication (Claim 15 of the '743 Patent discloses devices of said second type do not support EAP authentication).
Regarding Claim 16, Claims 9, 13, 14, and 20 of the ‘743 Patent in view of Gandhewar discloses the communications system of claim 15.
Claim 16 of the ‘743 Patent discloses devices of the first type support EAP authentication (Claim 16 of the '743 Patent discloses devices of the first type support EAP authentication).
Regarding Claim 17, Claims 9, 13, and 20 of the ‘743 Patent in view of Gandhewar discloses the communications system of claim 14. 
Claim 17 of the ‘743 Patent discloses said first processor is further configured to perform the steps of: 
controlling the wireline access gateway to receive at the wireline access gateway a first Layer 2 (L2) frame that was communicated from said residential gateway to the wireline access gateway via the first set reserved resources (Claim 17 of the '743 Patent discloses controlling the wireline access gateway to receive at the wireline access gateway a first Layer 2 (L2) frame that was communicated from said residential gateway to the wireline access gateway via the first set reserved resources), said first L2 frame including a first DHCP request from the first device of a second type device (Claim 17 of the '743 Patent discloses said first L2 frame including a first DHCP request from the first user device of a second type device), said first L2 frame including the first DHCP request (Claim 17 of the '743 Patent discloses said first L2 frame including the first DHCP request); and 
controlling the wireline access gateway to communicate, using the first set of reserved resources, a second L2 frame including a first DHCP response to the first device of the second type, as part of being configured to control the wireline access gateway to use the first set of reserved resources to communicate a first DHCP request and first DHCP response for a first user device of a second type (Claim 17 of the '743 Patent discloses controlling the wireline access gateway to communicate, using the first set of reserved resources, a second L2 frame including a first DHCP response to the first user device of the second type, as part of being configured to control the wireline access gateway to use the first set of reserved resources to communicate a first DHCP request and first DHCP response for a first user device of a second type).
Regarding Claim 18, Claims 9, 13, 17, and 20 of the ‘743 Patent in view of Gandhewar discloses the communications system of claim 17.
Claim 18 of the ‘743 Patent discloses said first processor is configured to: control the wireline access gateway to receive, via the first set of reserved resources, at the wireline access gateway, a first EAP message from a first device of a first type used to trigger extensible authentication protocol (EAP) based authentication (Claim 18 of the '743 Patent discloses controlling the wireline access gateway to receive, via the first set of reserved resources, at the wireline access gateway, a first EAP message from a first user device of a first type used to trigger extensible authentication protocol (EAP) based authentication); and control the wireline access gateway to send an EAP success message to the first device of the first type using the first set of resources to communicate the EAP success message to the residential gateway for communication to the first device of the first type, as part of being configured to control the wireline access gateway to use the first set of reserved resources to communicate EAP authentication messages for a first user device of a first type (Claim 18 of the '743 Patent discloses controlling the wireline access gateway to send an EAP success message to the first user device of the first type using the first set of resources to communicate the EAP success message to the residential gateway for communication to the first user device of the first type, as part of being configured to control the wireline access gateway to use the first set of reserved resources to communicate EAP authentication messages for a first user device of a first type).
Regarding Claim 19, Claims 9, 13, 17, 18, and 20 of the ‘743 Patent in view of Gandhewar discloses the communications system of claim 18.
Claim 19 of the ‘743 Patent discloses the second set of resources is a dedicated set of DOCSIS resources reserved for use by communications corresponding to the first device of the first type (Claim 19 of the '743 Patent discloses the second set of resources is a dedicated set of DOCSIS resources reserved for use by communications corresponding to the first user device of the first type).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474